DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 01/04/2022 is acknowledged. Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.

Status of Claims
Claims 1-16 remain pending in the application, with claims 1-12 being examined and claims 13-16 being withdrawn pursuant to the election made in the reply filed 01/04/2022

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites “… detection sensor of claims 1” It is suggested to replace “claims” with “claim” as there is only one claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “… wherein two or more detection units are present, and the detection unit is capable of simultaneously detecting two or more substrates.” It is unclear if “two or more detection units” require the limitations of the detection unit stated in claim 1. Further, regarding the limitation “the detection unit” on line 2 of claim 10, it is unclear if it is referring to the two or more detection units or the detection unit from claim 1. It is further unclear if each detection unit should be capable of simultaneously detecting two or more substrates or if instead the limitation should have read “the colorimetric detection sensor”, instead of “the detection unit” in line 2. 
Does the detection unit as a whole contain two or more detection units, where the two or more detection units are individual portions on the detection unit? Or are the two or more detection units two different detection units as a whole? Will one detection unit of the two or more detection units be able to detect two or more substances? 
The instant specification page 9 lines 9-12 defines a “detection unit” to be part in which color development occurs when a substrate of a biological sample is brought into contact with a 
As such, claim 10 will be interpreted as a single porous membrane that has two or more regions that are capable of detecting different substrates in the sample. Where the two or more regions are detection units that are formed by the water-soluble chitosan and color-developing reagent, where the two or more regions may be configured to detect different substrates in the sample. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated He (CN-108745428-A) in view of Cao (US-2009/0130746-A1). 
Regarding claim 1, He teaches a colorimetric detection sensor comprising:
	a porous membrane; and
	Paragraph 9 of He states that the multi-channel three-dimensional paper chip is composed of an upper and lower filter paper. It is understood that the filter paper is a porous membrane.  
a detection unit formed on the porous membrane and comprising a water-soluble chitosan derivative and a color-developing reagent. 
	Paragraph 20 of He states that it is the upper filter paper A that has an injection zone, flow passage, and detection holes. Paragraph 34 of He states that in Figure 1, labels 1-8 indicate detection holes. These are understood to make up the detection unit. It is further stated by paragraph 12 of He that chitosan, specific oxidase, horseradish peroxidase, and a chromogenic reagent are placed in the detection well. While He does teach that the chitosan is fixed on a 
	In the analogous art of microfluidic devices, Cao teaches a microfluidic device that has channels coated with chitosan or a chitosan derivative (Cao; abstract). 
	Specifically, Cao teaches where a chitosan or chitosan derivative is adsorbed or covalently bound to the surface of a microchannel (Cao; [0014], [0015]). Specifically, the molecular weights of the chitosan or chitosan derivative have a molecular weight of 100,000 daltons to 5,000,000 daltons in the case of the chitosan or chitosan derivative being adsorbed (Cao; [0014]). It is understood that this range is 100 kDa to 5,000 kDa, as 1,000 daltons = 1 kDa. The molecular weight for the chitosan or chitosan derivative when covalently bound to the microchannel is 1,000 daltons to 1,000,000 daltons, or 1 kDa to 1,000 kDa. A specific experiment conducted had the microchannels of a microfluidic chip treated with chitosan oligosaccharide lactate (Cao; [0035]). 
	It would have been obvious to one skilled in the art to modify the chitosan of He such that it is the chitosan derivative taught by Cao because Cao teaches that chitosan and chitosan derivative coating reduces non-specific adsorption of reagents to channels as well as improves the efficiency and reproducibility of biochemical reactions, and reduces cross contamination (Cao; [0012]). 
	Page 3 of the instant specification and claim 2 provide examples of water-soluble chitosan derivates, where chitosan oligosaccharide lactate is a listed example. As such, it is 
Regarding claim 2, modified He teaches the colorimetric detection sensor of claim 1. Modified He further teaches wherein the water-soluble chitosan derivative is any one selected from the group consisting of chitosan oligosaccharide lactate (COL), see claim 1 supra.  
	Regarding claim 3, modified He teaches the colorimetric detection sensor of claim 1. Modified He further teaches wherein the water-soluble chitosan derivative has a molecular weight of 1 kDa to 150 kDa, see claim 1 supra. 	 
	Regarding claim 4, modified He teaches the colorimetric detection sensor of claim 1. Modified He further teaches wherein the water-soluble chitosan derivative blocks pores of the porous membrane. 
	Paragraph 49 of He states that the chitosan solution is added to the upper filter paper and then allowed to dry at room temperature. It is understood that by adding the chitosan solution to the filter paper, the solution will block pores of filter paper of He. The chitosan of He has been modified to be the chitosan derivative of Cao, where the chitosan derivative of Cao is understood to similarly block pores of the filter paper of He. 
	Regarding claim 6, modified He teaches the colorimetric detection sensor of claim 1. Modified He further teaches wherein the color-developing reagent comprises an oxidase, a peroxidase, and a chromophore. 
	He teaches where the detection wells will comprise chitosan, a specific oxidase, horseradish peroxidase, and a chromogenic reagent that are sequentially placed in the detection well (He; paragraph 12). It is understood that the oxidase, horseradish peroxidase, and chromogenic reagent together form a color-developing reagent. 
Regarding claim 7, modified He teaches the colorimetric detection sensor of claim 6. Modified He further teaches wherein the oxidase comprises any one selected from the group 
He paragraph 13 states different oxidases that may be used.  
Regarding claim 8, modified He teaches the colorimetric detection sensor of claim 6. Modified He further teaches wherein the peroxidase comprises any one selected from the group consisting of horseradish peroxidase (HRP). 
He paragraphs 12 and 24 states that horseradish peroxidase is used. 
Regarding claim 9, modified He teaches the colorimetric detection sensor of claim 6. Modified He further teaches wherein the chromophore comprises any one selected from the group consisting of 4-aminoantipyrine (4-AAP), N-ethyl-N-(3-sulfopropyl)-3-methylaniline sodium salt, and a combination thereof.
He paragraph 14 lists chromogenic reagents that may be used. 
Regarding claim 10, modified He teaches the colorimetric detection sensor of claim 1. Modified He further teaches wherein two or more detection units are present, and the detection unit is capable of simultaneously detecting two or more substances. 
Paragraph 30 of He states that the paper chip uses two or more different color chromogenic reactions to jointly quantify the same target to improve detection. Further, paragraph 16 of He recites “Preferably, each detection object is provided with 2-3 detection holes, and the chromogenic reagents added in the 2-3 detection holes are respectively different to be combined and quantified by color reaction of different colors respectively. For example, when it is necessary to jointly quantify the color reaction of glucose, uric acid, cholesterol, and choline by two different colors, it is necessary to set eight long circulation channels, and 
Regarding claim 11, modified He further teaches a biological sample analyzer comprising the colorimetric detection sensor of claims 1. 
As stated by paragraph 62 of He, the use of the three-dimensional paper chip includes placing the three-dimensional microfluidic paper chip on top of an LED light board and using a mobile phone or camera to obtain a color picture of the chip, and using Image J software and origin software to analyze the three-dimensional paper chip. It is understood that this is a biological sample analyzer. 
Regarding claim 12, modified He teaches the biological sample analyzer of claim 11. Modified He further teaches wherein the biological sample analyzer is capable of point-of-care testing (POCT). 
He states in paragraph 60 that test solution is pipetted into the injection zone of the three-dimensional microfluidic paper chip and letting it stand for 10 minutes before being placed on the LED light board. It is understood that the three-dimensional microfluidic paper chip is capable of point-of-care testing. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated He (CN-108745428-A), and Cao (US-2009/0130746-A1), in further view of Henry (US-2012/0238008-A1). 
	Regarding claim 5, modified He teaches the colorimetric detection sensor of claim 1. Modified He does teach where the filter paper used for the three-dimensional microfluidic device is Whatman No. 1 filter paper (He; paragraph 19). However, He is not specific as to the material of the Whatman No. 1 filter paper.   
	In the analogous art of paper-based devices to screen for pathogens, Henry teaches a paper-based assay with a membrane with a plurality of wells with indicator reagents (Henry; [0010], [0016]).
	Specifically, Henry teaches where the porous membrane is either nitrocellulose or polyvinylidene fluoride (PVDF) (Henry; [0017]). The porous membrane of Henry has a plurality of wells and a plurality of indicator reagents impregnated individually within the wells, which allows for a plurality of bacterial species to be detected on a single membrane (Henry; [0016]). 
	It would have been obvious to one skilled in the art to modify the Whatman No. 1 filter paper of modified He such that it is either nitrocellulose of polyvinylidene fluoride (PVDF) as taught by Henry because Henry teaches that a porous material such as nitrocellulose provides motive force for the movement of liquid from wet to dry areas of the strip, with the main motive force being capillary action within the pores, further nitrocellulose is used where there 
Examiner further finds that the prior art contained a device/method/product (i.e., a filter paper, specifically Whatman No. 1 filter paper) which differed from the claimed device by the substitution of component(s) (i.e., filter paper material) with other component(s) (i.e., a porous membrane comprising either nitrocellulose, nylon, polysulfone, polyethersulfone, or polyvinylidene fluoride), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the Whatman No. 1 filter paper), and the results of the substitution (i.e., supporting the reagents and allowing fluid flow to the detection wells) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the Whatman No. 1 filter paper of reference He with the porous membrane that may be either nitrocellulose of polyvinylidene fluroide of reference Henry, since the result would have been predictable.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gabriel et al. “Highly sensitive colorimetric detection of glucose and uric acid in biological fluids using chitosan-modified paper microfluidic devices”. Gabriel et al. teaches page 4750 column 2 under the heading “Fabrication of µPADs”, Gabriel states that paper microfluidic . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796     

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796